Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dr. Alan C. Townsley on January 21, 2022.

2.	The application has been amended as follows: 
	
In claim 1, line 8 after “dissociating the complex comprising the bioparticle”, --in (a)-- has been inserted; and then after “, the capturer”, --in (b)-- has been inserted. 
In claim 1, line 9 after “the detector”, --in (c)-- has been inserted. 

In claim 1, line 11 after “introducing said complex”, --in the solution-- has been inserted.

In claim 13, line 11 after “dissociating the complex comprising the bioparticle”, --in (a)-- has been inserted; and then after “, the capturer”, --in (b)-- has been inserted. 
In claim 13, line 12 after “the detector”, --in (c)-- has been inserted. 
In claim 13, line 13 after “to prepare a measurement sample containing the complex”, --in the solution-- has been inserted.
In claim 13, line 16 after “introducing said complex”, --in the solution-- has been inserted.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest a method of preparing and measuring a bioparticle in the form of exosome, microparticle or microvesicle, apoptotic body, and aggregate protein from a sample by forming on a solid phase, a complex of (a) the bioparticle, (b) a capture antibody that binds the bioparticle and conjugated to a tag which binds to an immobilizer fixed on the solid phase, and (c) a detector antibody that binds to the bioparticle and conjugated to a label, the complex formed specifically comprising the bioparticle, the capture antibody, and the detector antibody bound on the solid phase; dissociating the complex having the bioparticle in (a), the capturer in (b), and the detector in (c) from the solid phase using a dissociator that has a stronger .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        


January 24, 2022